Form 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For October 13, 2015 Euro Tech Holdings Company Limited (Translation of registrant's name into English) 18/F Gee Chang Hong Centre, 65 Wong Chuk Hong Road, Hong Kong (Address of Principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12G3-2(b):82- Item 5. Other Events On or about October 13, 2015, Euro Tech Holdings Company Limited (the "Registrant") caused to be sent to its shareholders of record as of October 7, 2015 copies of its Annual Report on Form 20-F for its fiscal year ended December 31,2014, as filed with the Securities and Exchange Commission (“SEC”) on or about April 29, 2015 and a Notice of its Annual Meeting of Shareholders to be held on November 9, 2015 (“Meeting”) in Hong Kong, a Proxy Statement and Proxy Card with regard to the Meeting. Item 7. Financial Statements and Exhibits Exhibit 99.1 —Notice of Annual Meeting of Shareholders, Proxy Statement and Proxy Card. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EURO TECH HOLDINGS COMPANY LIMITED (Registrant) Dated: October 13, 2015 By: /s/ T.C. Leung T.C. Leung Chief Executive Officer and Chairman of the Board 3
